Dismissed and Memorandum Opinion filed March 30, 2006








Dismissed and Memorandum Opinion filed March 30, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00139-CV
____________
 
JUDY COX CROOK F/K/A JUDY COX SWATE, Appellant
 
V.
 
DIAN FRANCES HARTWELL,
Appellee
 

 
On Appeal from the
309th District Court
Harris County, Texas
Trial Court Cause No.
88-11010
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed February 2,
2006.  The notice of appeal was filed on
February 3, 2006.  To date, our records
show that appellant has neither established indigence nor  paid the $125.00 appellate filing fee.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent); Tex.
R. App. P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998)
(listing fees in court of appeals); Tex.
Gov=t Code Ann. ' 51.207 (Vernon 2005) (same). 




After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant did not respond. 
See Tex. R. App. P.
42.3.  Accordingly, the appeal is ordered
dismissed.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed March 30, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.